 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                  WESTERN DIVISION
10
     ROBERT TOROSYAN,                       No. CV 18-05873-PSG (SK)
11
               Petitioner,                  ORDER DISMISSING CASE
12
                     v.                     Honorable Steve Kim
13                                          United States Magistrate Judge
14   KIRSTJEN M. NIELSEN, Secretary,
     Department of Homeland Security;
15   JEFFERSON B. SESSIONS, III,
     Attorney General; THOMAS HOMAN,
16   Immigration and Customs Enforcement;
     DAVID MARIN, Field Office Director,
17   Immigration and Customs Enforcement,
18   Los Angeles,
19             Respondents.
20
21   ////
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
 1            Based upon the Stipulation of Compromise and Settlement submitted by the
 2   parties, IT IS HEREBY ORDERED that this case is dismissed with prejudice. This
 3   Court maintains jurisdiction to consider any motion for fees and expenses pursuant to the
 4   Equal Access to Justice Act for the duration of the filing deadline set forth in 28 U.S.C.
 5   § 2412(d)(1)(B). In the event that such a motion is not filed or granted, or the parties do
 6   not otherwise reach an alternative arrangement, the parties shall bear their own fees and
 7   costs.
 8
 9   Dated: April 12, 2019
                                                   _________________________________
10
                                                   HONORABLE STEVE KIM
11                                                 United States Magistrate Judge
12
     Presented by:
13
     NICOLA T. HANNA
14   United States Attorney
     DAVID M. HARRIS
15   Assistant United States Attorney
     Chief, Civil Division
16   JOANNE S. OSINOFF
     Assistant United States Attorney
17   Chief, General Civil Section
18
      /s/ Timothy D. Biché
19   TIMOTHY D. BICHÉ
     Assistant United States Attorney
20   AARON KOLLITZ
21   Assistant United States Attorney

22   Attorneys for Respondents

23
24
25
26
27
28
                                                  2
